DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I: Claims 1, 3-10, and 12-15 in the reply filed on June 14, 2022 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
An action on the merits of elected Claims 1, 3-10, and 12-15 are provided below.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites the limitation “A method of producing a beverage or a beverage base, comprising the steps of” in lines 1-2.  It appears the claim should recite “A method of producing a beverage or a beverage base, the method comprising the steps of” in order to directly refer to the term that the transitional phrase “comprising” modifies.
Claim 1 recites the limitation “the barley grains” in line 5.  It appears the claim should recite “the unmalted barley grains” in order to maintain consistency with “unmalted barley grains” recited in Claim 1, line 3.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-10, and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the barley” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  There is only antecedent basis for “unmalted barley grains” as recited in Claim 1, line 3.
Claim 1 recites the limitation “cold contact fermentation” in line 6.  The term “cold contact” is a relative term which renders the claim indefinite. The term “cold contact” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 recites the limitation “inactivated yeast” in line 7.  It is unclear if this refers to “yeast” recited in Claim 1, line 6 or to an entirely different yeast.
Claim 1 recites the limitation “a fermented aqueous extract” in line 7.  It is unclear if this refers to “an aqueous extract” recited in Claim 1, line 3 or to an entirely different aqueous extract.
Claim 1 recites the limitation “a beverage” in line 9.  It is unclear if this refers to “a beverage” recited in Claim 1, line 1 or to an entirely different beverage.  For purposes of examination Examiner interprets the claim to refer to the same beverage.
Claim 1 recites the limitation “a beverage base” in line 9.  It is unclear if this refers to “a beverage base” recited in Claim 1, line 1 or to an entirely different beverage base.  For purposes of examination Examiner interprets the claim to refer to the same beverage base.
Claim 6 recites the limitation “in particular after step ii)” in line 2.  The phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 8 recites the limitation “The method according to claim 1 7” in line 1.  Claim 17 is a withdrawn beverage product claim.  It is unknown what the metes and bounds of Claim 8 are.  For purposes of examination Examiner interprets Claim 8 to depend from independent method Claim 1.
Claim 8 recites the limitation “such as” multiple times in line 2 as well as in line 3.  The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 8 recites the limitation “the barley” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  There is only antecedent basis for “unmalted barley grains” as recited in Claim 1, line 3.
Claim 9 recites the limitation “such as” multiple times in line 2 as well as in line 3 as well as in line 4.  The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 9 recites the limitation “the barley” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  There is only antecedent basis for “unmalted barley grains” as recited in Claim 1, line 3.
Claim 10 recites the limitation “the barley” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  There is only antecedent basis for “unmalted barley grains” as recited in Claim 1, line 3.
Claim 12 recites the limitation “cold contact fermentation” in lines 1-2.  The term “cold contact” is a relative term which renders the claim indefinite. The term “cold contact” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 12 recites the limitation “incubation with juice” in line 2.  There is insufficient antecedent basis for an incubation step.
Claim 12 recites the limitation “such as” multiple times in line 3 as well as in line 4.  The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 13 recites the limitation “such as” multiple times in line 2 as well as the limitation “preferably” in line 3.  The phrases "such as" and “preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 14 recites the limitation “such as” in line 2.  The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Clarification is required.
Claims 3-5, 7, and 15 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-9, 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Moller et al. US 2019/0133152 as further evidenced by Tanner et al. US 2016/0128345 in view of Kihara et al. US 2009/0208631 and Pfisterer et al. US 6,689,401.
Regarding Claim 1, Moller et al. discloses a method of producing a beverage or a beverage base (‘152, Paragraph [0001]).  The method comprises the steps of preparing an aqueous extract of unmalted barley grains (‘152, Paragraph [0040]) wherein the barley is a hullless (naked) barley (‘152, Paragraph [0035]). Tanner et al. provides evidence that it was conventional in the barley art that the term hull less barley and naked barley are equivalent terms (‘345, Paragraph [0128]).  Moller et al. also discloses the aqueous extract is fermented with yeast to obtain a fermented aqueous extract (‘152, Paragraphs [0058] and [0147]).  The fermented aqueous extract is mixed with a juice to obtain the beverage or the beverage base (‘152, Paragraphs [0145]-[0147]).  The juice mixing step necessarily occurs at any point in the disclosed process.
Moller et al. is silent regarding using pearled barley grains.
Kihara et al. discloses a beverage containing processed barley product (‘631, Paragraph [0016]) comprising hull less barley (naked) and pearled barley grains (‘631, Paragraph [0053]).
Both Moller et al. and Kihara et al. are directed towards the same field of endeavor of beverages comprising barley grains.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Moller et al. and use pearled barley grains to prepare the aqueous extract since Kihara et al. teaches that it was known to use pearled barley grains to make a beverage.
Further regarding Claim 1, Moller et al. modified with Kihara et al. is silent regarding the hull less naked barley used in the aqueous extract being at least 10% of the barley of the aqueous extract of the unmalted barley grains or using at least 10% pearled barley grains to make the aqueous extract.  However, differences in concentration of the hull less barley or pearled barley grains used in the aqueous extract will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such amount of hull less barley or pearled barley grains used in the aqueous extract is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Further regarding Claim 1, Moller et al. modified with Kihara et al. is silent regarding the fermentation step between the aqueous extract and the yeast being conducted via cold contact fermentation.
Pfisterer et al. discloses a method of brewing a beverage comprising barley (‘401, Column 1, lines 7-25) comprising the step of cold contact fermentation of an aqueous extract with yeast (‘401, Column 4, lines 34-43) wherein the beverage is filtered after the step of cold contact fermentation (‘401, Column 4, lines 35-43).  The cold contact fermentation is conducted at a temperature of about 3°C to about 10°C (‘401, Column 2, lines 58-67), which broadly reads on the claimed cold contact fermentation step.
Both Moller et al. and Pfisterer et al. are directed towards the same field of endeavor of methods of methods of making beverages using an aqueous wort extract that is fermented with yeast.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Moller et al. and conduct the fermentation step between the aqueous extract and the yeast at a cold contact fermentation temperature as taught by Pfisterer et al. since Pfisterer et al. teaches that it was known and conventional in the beverage art to conduct fermentation between an aqueous extract and yeast at cold contact temperatures.
Regarding Claim 3, Moller et al. discloses the step of preparing the aqueous extract of unmalted barley grains (‘152, Paragraph [0040]) comprising mashing milled barley grains in the aqueous solution (‘152, Paragraphs [0036] and [0040]) in the presence of the exogenous enzymes of a pullulanase (‘152, Paragraph [0071]) or a xylanase 9’152, Paragraph [0264]), or an amalyase (‘152, Paragraphs [0040] and [0263]).
Regarding Claim 4, Moller et al. discloses the step of preparing the aqueous extract of unmalted barley grains (‘152, Paragraph [0040]) comprising mashing milled barley grains in the aqueous solution (‘152, Paragraphs [0036] and [0040]) in the presence of alpha-amylase (‘152, Paragraph [0040]).
Regarding Claims 5-6, Pfisterer et al. discloses the beverage is filtered after the step of cold contact fermentation (‘401, Column 4, lines 35-43).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Moller et al. and perform a filtering step after the cold contact fermentation step as taught by Pfisterer et al. in order to further clarify the brewed beverage and remove any hazy particles to adjust the alcohol content to the desired concentration (‘401, Column 4, lines 1-8).
Regarding Claim 7, Moller et al. discloses adding one or more additional compounds (‘152, Paragraph [0134]), incubating the aqueous extract with a plant material (barley) (‘152, Paragraphs [0064]-[0065]), and carbonating the beverage base (‘152, Paragraphs [0137] and [0146]).
Regarding Claim 8, Moller et al. discloses wherein the barley is a hullless (naked) barley (‘152, Paragraph [0035]). Tanner et al. provides evidence that it was conventional in the barley art that the term hull less barley and naked barley are equivalent terms (‘345, Paragraph [0128]).
Further regarding Claim 8, Moller et al. modified with Kihara et al. and Pfisterer et al. is silent regarding at least 20% of the barley being the naked hull less barley.  However, differences in concentration of the hull less barley used in the aqueous extract will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such amount of hull less barley used in the aqueous extract is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Regarding Claim 9, Kihara et al. discloses a beverage containing processed barley product (‘631, Paragraph [0016]) comprising hull less barley (naked) and pearled barley grains (‘631, Paragraph [0053]).  Both Moller et al. and Kihara et al. are directed towards the same field of endeavor of beverages comprising barley grains.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Moller et al. and use pearled barley grains to prepare the aqueous extract since Kihara et al. teaches that it was known to use pearled barley grains to make a beverage. Although Moller et al. modified with Kihara et al. and Pfisterer et al. does not explicitly disclose at least 10% of the barley being the pearled barley, differences in concentration of the pearled barley grains used in the aqueous extract will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such amount of pearled barley grains used in the aqueous extract is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Regarding Claim 12, Pfisterer et al. discloses the cold contact fermentation occurring at a temperature of about 3° to about 10°C (‘401, Column 2, lines 58-67), which overlaps the claimed cold contact temperature range of below 4°C.  In the case where the claimed cold contact fermentation temperature ranges overlaps cold contact fermentation temperature ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Further regarding Claim 12, applicant discloses that the juice is mixed with the aqueous extract or the fermented aqueous extract at any time during the method (Specification, Page 5, lines 24-29).  Since applicant suggests that the time at which the juice is added is not critical, one of ordinary skill in the art can envisage adding the juice to the aqueous extract before the cold contact fermentation step that occurs at a temperature of about 3° to about 10°C and that the incubation step with juice would also be performed at the same cold contact temperature.
Regarding Claim 13, Moller et al. discloses the juice being a fruit juice that is apple juice, orange juice, or lemon juice (‘152, Paragraphs [0142]-[0143]).
Regarding Claim 15, Moller et al. discloses mixing the aqueous extract (‘152, Paragraph [0178]) with juice (‘152, Paragraphs [0134] and [0141]-[0143]).  Moller et al. is silent regarding the amount of juice mixed with the aqueous extract being 2 to 40% of juice.  However, differences in the concentration of juice in the aqueous extract will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such juice concentration in the aqueous extract is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would adjust the amount of juice added to the aqueous extract based upon the desired degree of juice flavor by a particular consumer.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Moller et al. US 2019/0133152 as further evidenced by Tanner et al. US 2016/0128345 in view of Kihara et al. US 2009/0208631 and Pfisterer et al. US 6,689,401 as applied to claim 1 above in further view of Skadhauge et al. US 2011/0318469.
Regarding Claim 10, Moller et al. discloses at least some of the barley being a barley plant carrying mutations (‘152, Paragraph [0088]).
Moller et al. modified with Kihara et al. and Pfisterer et al. is silent regarding the mutation of the barley plant being a mutation in the gene encoding LOX-1 causing a total loss of LOX-1 function, LOX-2 causing a total loss of LOX-2 function, or MMT causing a total loss of MMT function.
Skadhauge et al. discloses beverages comprising barley made of a barley plant comprising a mutation in the genes encoding LOX-1 and LOX-2 causing a total loss of LOX-1 and LOX-2 function, respectively (‘469, Paragraph [0019] and [0061]).
Both Moller et al. and Skadhauge et al. are directed towards the same field of endeavor of beverages comprising mutated barley plants.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Moller et al. and use a barley plant having a mutation in the genes encoding LOX-1 and LOX-2 causing a total loss of LOX-1 and LOX-2 function, respectively, as taught by Skadhauge et al. since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Skadhauge et al. teaches that there was known utility in using barley plants in the production of beverages wherein the barley plants have a mutation in the genes encoding LOX-1 and LOX-2 causing a total loss of LOX-1 and LOX-2 function, respectively.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Moller et al. US 2019/0133152 as further evidenced by Tanner et al. US 2016/0128345 in view of Kihara et al. US 2009/0208631 and Pfisterer et al. US 6,689,401 as applied to claim 1 above in further view of Knudsen et al. US 2011/0293779.
Regarding Claim 10, Moller et al. discloses at least some of the barley being a barley plant carrying mutations (‘152, Paragraph [0088]).
Moller et al. modified with Kihara et al. and Pfiseterer et al. is silent regarding the mutation of the barley plant being a mutation in the gene encoding LOX-1 causing a total loss of LOX-1 function, LOX-2 causing a total loss of LOX-2 function, or MMT causing a total loss of MMT function.
Knudsen et al. discloses beverages comprising barley made of a barley plant (‘779, Paragraph [0002]) comprising a mutation in the genes encoding LOX-1 and MMT causing a total loss of LOX-1 and MMT function, respectively (‘779, Paragraphs [0246]-[0247]).
Both Moller et al. and Knudsen et al. are directed towards the same field of endeavor of beverages comprising mutated barley plants.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Moller et al. and use a barley plant having a mutation in the genes encoding LOX-1 and MMT causing a total loss of LOX-1 and MMT function, respectively, as taught by Knudsen et al. since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Knudsen et al. teaches that there was known utility in using barley plants in the production of beverages wherein the barley plants have a mutation in the genes encoding LOX-1 and MMT causing a total loss of LOX-1 and MMT function, respectively.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Moller et al. US 2019/0133152 as further evidenced by Tanner et al. US 2016/0128345 in view of Kihara et al. US 2009/0208631 and Pfisterer et al. US 6,689,401 as applied to claim 1 above in further view of Yokoyama US 2017/0347688 and Obrecht et al. US 2011/0318454.
Regarding Claim 14, Moller et al. modified with Kihara et al. and Pfisterer et al. is silent regarding the juice being a carrot vegetable juice.
Yokoyama discloses a beverage comprising barley (‘688, Paragraph [0044]) and carrot juice (‘688, Paragraphs [0046]-[0049]).  Obrecht et al. discloses a barley based beverage (‘454, Paragraphs [0019]-[0020]) comprising carrot juice (‘454, Paragraph [0086]).
Moller et al., Yokoyama, and Obrecht et al. are all directed towards the same field of endeavor of barley based beverages.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the flavoring in the process of Moller et al. and incorporate carrot vegetable juice as taught by Yokoyama and Obrecht et al. since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Both Yokoyama and Obrecht et al. teaches that there was known utility in the barley beverage art to incorporate carrot vegetable juice in a barley based beverage.  One of ordinary skill would adjust the flavoring used in the barley based beverage of Moller et al. and incorporate carrot vegetable juice as taught by Yokoyama and Obrecht et al. based upon the desired flavor profile by a particular consumer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Olsen et al. US 2009/0117630 discloses incubating a slurry in the presence of yeast to product a fermentation product (‘630, Paragraphs [0034]-[0035]).
Dockter et al. US 2021/0395762 discloses a fermented beverage (‘762, Paragraphs [0077] and [0267]) comprising a hullless barley plant having alpha amylase activity (‘762, Paragraph [0250]).
Devaux et al. US 2015/0216217 discloses an aqueous food composition comprising a beta glucan polymer of barley grains is linked to reduction of serum cholesterol levels and improvements in HDL/LDL ratios in blood and improved cardiovascular health in humans (‘217, Paragraphs [0001]-[0004]).
Chen et al. US 2012/0034341 discloses an instant drink of whole grain cereals comprising hulled cereals (‘341, Paragraph [0028]).
Olsen US 2006/0083819 discloses a beer mashing process comprising mashing to convert starch from the milled barley malt and solid adjuncts into fermentable and unfermentable sugars to produce wort of the desired composition wherein traditional mashing involves mixing milled barley malt and adjuncts with water at a set temperature and volume to continue biochemical changes initiated during a period of time at various temperatures in order to activate endogenous enzymes responsible for degradation of proteins and carbohydrates (‘819, Paragraph [0007]) in the presence of cellulase (‘819, Paragraph [0025]), protease (‘819, Paragraph [0060]), xylanase (‘819, Paragraph [0053]), and amylase (‘819, Paragraph [0064]) using milled and hull free barley malt and adjusting the pH to 4.5 wherein a simultaneous mashing and fermentation process is carried out wherein beer is separated from suspended yeast material (‘819, Paragraph [0079]).
Gil-Martinez et al. US 2019/0200640 discloses a fruit juice beverage (‘640, Paragraph [0090]) comprising barley used in brewer’s spent grain (‘640, Paragraphs [0047]-[0053]).
Kanauchi et al. US 2011/0262571 discloses a fruit juice containing beverage (‘571, Paragraph [0076]) comprising germinated naked barley (‘571, Paragraph [0087]).
Zhao US 2003/0228393 discloses a fruit juice (‘393, Paragraph [0064]) comprising partially fermented barley (‘393, Paragraph [0056]).
Donaldson et al. US 2015/0189907 discloses a wort prepared by incubating an extract of unmalted barley with an enzyme mixture (‘907, Paragraph [0181]).
Murray et al. US 5,346,706 discloses a method of brewing a beverage comprising a cold contact brewing process (‘706, Column 1, lines 9-13) wherein yeast and an aqueous wort extract undergoes cold contact fermentation at a temperature of between about 2 and 5 degrees Centigrade (‘706, Column 4, lines 21-30).
Schur US 4,661,355 discloses a method of making a beverage comprising fermentation of an aqueous extract with yeast (‘355, Column 6, lines 19) at a cold contact temperature of below 3°C (‘355, Column 2, lines 20-40).
Yeung et al. (“Pearling of Hull-less Barley: Product Composition and Gel Color of Pearled Barley Flours As Affected by the Degree of Pearling”) (Journal of Agricultural Food Chemistry, Vol. 49, No. 1, 2001) discloses that pearling is an important primary process in food barley utilization referring to the gradual removal of grain tissues to yield of a bright white kernel ideal for various food applications (Page 331).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792